 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:17-cr-00040-DAD-BAM

12                   Plaintiff,                         ORDER RE LIMITED APPOINTMENT
                                                        OF INVESTIGATOR AND
13             v.                                       TOXICOLOGY LABORATORY FOR
                                                        TESTING SAMPLES FROM DEA LIMS:
14   LESLIE HOOD,                                       2016-SFL7-12610 (Exhibit 7); 2016-SFL7-
                                                        02611 (DEA Exhibit 8) and 2016-SFL-7-
15                   Defendant.                         02611 (DEA Exhibit 9)

16                                                      (Doc. Nos. 119, 133)

17

18          This matter is before the Court on the request by Defendant Leslie Hood (“Defendant”),

19 proceeding pro se in this criminal action pursuant to Faretta v. California, 422 U.S. 806 (1975),
20 for appointment of an expert and an investigator to assist with Defendant’s request to inspect and

21 analyze a representative sample of the drugs the United States intends to introduce at trial. (Doc.

22 Nos. 119, 133.)

23          Having considered Defendant’s request, the arguments before the Court, and the record in

24 this matter, the request is GRANTED IN PART and the Court will order appointment of an

25 expert and a limited appointment of an investigator as follows.

26        I.        Background

27          On May 29, 2018, Defendant filed motions requesting appointment of a paralegal and an

28 investigator to assist him in the preparation of his defense. (Doc. Nos. 70, 71.) Defendant’s


                                                    1
 1 motions failed to demonstrate why appointment of a paralegal or investigator was necessary for

 2 any defense and the Court accordingly denied Defendant’s motions at a hearing on July 10,

 3 2018. (Doc. No. 79.) However, the Court advised Defendant that it would entertain a further

 4 motion for appointment of an investigator should he pinpoint why one was needed. (Id.)

 5          On July 9, 2019, Defendant filed a motion seeking reconsideration of his prior motions

 6 requesting appointment of a paralegal and an investigator. (Doc. No. 99.) On July 31, 2019, the

 7 Court held a hearing on the motion and, following oral argument, tentatively approved

 8 appointment of an investigator and paralegal subject to Defendant providing a detailed scope of

 9 proposed work for each and estimated time required to perform the work. (Doc. No. 100.)

10 Defendant subsequently submitted a document describing the proposed scope of work for an

11 investigator and paralegal as well as an estimate of time required to perform the work. (Doc. No.

12 103.) The Court held a further hearing on the motion on August 12, 2019 and ordered

13 Defendant’s proposed scope of work and time estimate to be filed under seal. (Doc. No. 101.)

14 On August 14, 2019, the Court issued an order appointing an investigator for the limited purpose

15 of meeting with Defendant to determine the scope of any proposed investigation and to provide

16 information to the Court regarding the investigator’s hourly rate, as well as an estimate of the

17 number of hours necessary to accomplish the proposed scope of investigation. (Doc. No. 102.)

18          On August 26, 2019, September 9, 2019, and September 30, 2019, the Court held status

19 conferences regarding discovery and discussed Defendant’s request for an investigator during
20 sealed portions of the hearing. (Doc. Nos. 104, 108, 111.) On August 26, 2019, Defendant

21 confirmed that he met with an investigator coordinated by the Criminal Justice Act (“CJA”)

22 panel pursuant to the Court’s order appointing an investigator for a limited purpose. (Doc. Nos.

23 104.) On August 28, 2019, the Court issued an order regarding the limited appointment of an

24 investigator authorizing further investigation, which was filed under seal. (Doc. No. 107.)

25 Robert Gonzalez, the investigator coordinated by the CJA panel, appeared on September 9, 2019,

26 and investigator Robert O’Day appeared on September 30, 2019, at Defendant’s request. (Doc.
27 Nos. 108, 111.) An investigator was not appointed at that time because the scope of the

28 investigation proposed by Defendant changed and was no longer relevant to the issues in the


                                                     2
 1 case.

 2           On December 19, 2019, Defendant filed a motion for discovery requesting to inspect and

 3 analyze a representative sample of the drugs the United States intends to introduce at trial. (Doc.

 4 No. 119.) The United States did not oppose this request. (Doc. No. 128.) The Court held a

 5 hearing on the motion on February 10, 2020, and Defendant requested an investigator be

 6 appointed in order to assist in coordinating the inspection and testing of the drug evidence. (Doc.

 7 No. 133.) Defendant requested that the hearing be continued in order to allow an investigator to

 8 appear. (Id.)

 9           On February 24, 2020, the Court held a further hearing on Defendant’s motion. (Doc.

10 No. 136.) An investigator did not appear on Defendant’s behalf and the hearing was continued at

11 Defendant’s request in order to allow the investigator to appear. (Doc. No. 137.)

12           On March 16, 2020, the Court held a further hearing on Defendant’s motion. Investigator

13 Rocky Pipkin of Pipkin Detective Agency appeared and described his qualifications.

14         II.      Discussion

15           The Criminal Justice Act (“CJA”) provides that courts may “furnish [] representation for

16 any person financially unable to obtain adequate representation.” 18 U.S.C. § 3006A(a).

17 “Representation” includes …. “counsel and investigative, expert, and other services necessary

18 for adequate representation.” Id. Courts shall authorize investigative, expert and other services

19 “[u]pon finding, after appropriate inquiry in an ex parte proceeding, that the services are
20 necessary and that the person is financially unable to obtain them . . . .” 18 U.S.C. § 3006(A)(e).

21 A pro se criminal defendant does not have an automatic entitlement to the appointment of an

22 investigator or paralegal to assist in the defense of pending criminal charges and must

23 demonstrate with specificity the reasons why such services are required. 18 U.S.C. § 3006(A)(e);

24 see also United States v. Valtierra, 467 F.2d 125, 126 (9th Cir. 1972); United States v. Davis,

25 582 F.2d 947, 951 (5th Cir.1978) (“When requesting investigative services, a defendant must

26 show specifically the reasons why the services are necessary.”); United States v. Rodriguez–
27 Lara, 421 F.3d 932, 940 (9th Cir. 2005), overruled on other grounds by United States v.

28 Hernandez-Estrada, 749 F.3d 1154 (9th Cir. 2014); United States v. Nelson, 137 F.3d 1094,


                                                     3
 1 1101 n.2 (9th Cir. 1998); see also United States v. Cole, 2015 WL 5178425, at *3 (E.D. Cal.

 2 Aug. 28, 2015) (declining pro se criminal defendant’s request for investigator where defendant

 3 failed to show that the requested services were necessary for adequate representation).

 4          Here, Defendant requests appointment of an expert to inspect and analyze a

 5 representative sample of the drugs the United States intends to introduce at trial. In light of

 6 Defendant’s pro se status, the Court finds that Defendant has adequately demonstrated that it is

 7 necessary at this time to appoint an expert. The purpose of the appointment shall be to perform

 8 qualitative and quantitative analyses of samples from DEA LIMS: 2016-SFL7-12610 (Exhibit

 9 7); 2016-SFL7-02611 (DEA Exhibit 8) and 2016-SFL-7-02611 (DEA Exhibit 9) (the

10 “Samples”). The expert shall perform an identity test to determine if methamphetamine is

11 present in the Samples and perform a purity test of the identified methamphetamine, if any. The

12 expert shall further provide the United States and Defendant with a copy of the results of the

13 testing and analysis performed.

14          Defendant further requests appointment of an investigator to assist with his request to

15 inspect and analyze a representative sample of the drugs the United States intends to introduce at

16 trial. Specifically, an investigator is needed to identify the specific scientist with Central Valley

17 Toxicology to conduct the testing, to transport copies of the results to Defendant, and to meet

18 with Defendant and review the test results. Defendant further requests that the investigator be

19 permitted to meet with a DEA agent to inspect the sample of drugs to be tested. In light of
20 Defendant’s pro se status, the Court finds that Defendant has adequately demonstrated that it is

21 necessary at this time to appoint an investigator for a limited purpose.

22          The purpose of the appointment shall be limited to identifying the specific scientist with

23 Central Valley Toxicology to conduct the testing, transporting copies of the results to Defendant,

24 and meeting with Defendant and reviewing the test results. The investigator will also be

25 permitted to meet with a DEA agent to inspect the sample of drugs to be tested. As the Court has

26 advised Defendant on multiple occasions, including at the hearings held on August 12, 2019,
27 August 26, 2019, September 9, 2019, September 30, 2019, and February 10, 2020, and in the

28 Court’s August 14, 2019, appointing an investigator for a limited purpose, the maximum amount


                                                      4
 1 that may be expended on any investigation is a total of $2,600.00. Defendant is further reminded

 2 that the Court previously authorized a total of $2,400.00 in funds and a portion of this amount

 3 was already expended in the course of the prior appointment of an investigator for a limited

 4 purpose.

 5       III.           Conclusion

 6         For the foregoing reasons, IT IS HEREBY ORDERED

 7         1.           Defendant’s request for appointment of an expert and an investigator is

 8 GRANTED;

 9         2.           Bill Posey of Central Valley Toxicology is appointed as an expert for Defendant

10 to:

11         •        Perform qualitative and quantitative analyses of samples from DEA LIMS: 2016-

12                  SFL7-12610 (Exhibit 7); 2016-SFL7-02611 (DEA Exhibit 8) and 2016-SFL-7-02611

13                  (DEA Exhibit 9). Specifically, Mr. Posey shall perform an identity test to determine

14                  if methamphetamine is present in the samples and perform a purity test of the

15                  identified methamphetamine, if any;

16         •        Coordinate a convenient date and time for the analysis and testing of the samples,

17                  which date shall be within thirty (30) days of the date of this Order;

18         •        Safeguard the samples and preserve the chain of custody in a manner to faithfully

19                  protect their integrity;

20         •        Repackage and return any residual substances according to DEA protocols or

21                  procedures;

22         •        Make the test results available to Defendant.

23             3.       An employee to be identified with the Pipkin Detective Agency is appointed only

24   for the limited purpose of:

25         •        Meeting with Defendant to discuss the scope of work;

26         •        Coordinating a convenient date and time for the analysis and testing of the samples,

27                  which date shall be within thirty (30) days of the date of this Order;

28         •        Meeting with a DEA agent to inspect the samples to be tested;


                                                          5
 1         •        Observing any testing of the samples by Central Valley Toxicology;

 2         •        Transporting copies of the testing results to Defendant; and

 3         •        Meeting with Defendant and reviewing the test results.

 4             4.      The Pipkin Detective Agency is appointed at a rate of $75 per hour. A CJA 21

 5    Authorization and Voucher for Expert and Other Services shall be submitted to the Federal

 6    Defender’s Office, Connie Garcia, CJA Panel Administrator, for review and will be subject to

 7    approval by the undersigned;

 8             5.      The Clerk of the Court is directed to serve a copy of this order on the Federal

 9    Defender’s Office, Connie Garcia, CJA Panel Administrator, on the Pipkin Detective Agency

10    at 4318 W Mineral King, Visalia, CA 93291, and on Central Valley Toxicology at 1580

11    Tollhouse Rd, Clovis, CA 93611.

12
     IT IS SO ORDERED.
13

14      Dated:        March 17, 2020                             /s/ Barbara   A. McAuliffe              _
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                         6
